Candler, Justice.
In the instant case no error of law is complained of, and the verdict rendered in favor of the defendant is amply supported by evidence and has the approval of the trial judge. Hence, there is no merit in the contention that it was erroneous to deny the plaintiff’s motion for a new trial, based only on the usual general grounds. For a former appearance of this litigation, see Luke v. Crumley, 214 Ga. 638 (106 S. E. 2d 776), where it was held that the court erred in sustaining a general demurrer to the plaintiff’s amended petition, since it stated a cause of action for some of the relief sought.

Judgment affirmed.


All the Justices concur, except Head, P. J., who dissents.

Argued January 10, 1961
Decided February 9, 1961
Rehearing denied February 23, 1961.
Leon J. Courson, Fred L. Belcher, McDonald, McDonald & Mills, J. C. McDonald, for plaintiff in error.
William D. Knight, contra. ■